                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

          CHARLES JOSEPH GILYARD,                :              CIVIL ACTION
                    Petitioner,                  :
                                                 :
                 v.                              :
                                                 :
          FRANKLIN TENNIS et al.,                :
                    Respondents.                 :              No. 06-2144

                                      MEMORANDUM

PRATTER, J.                                                                     JANUARY 30, 2019

          Charles Joseph Gilyard moves this Court to reconsider Judge Green’s January 17, 2007

denial of his petition for habeas corpus. Pursuant to Federal Rule of Civil Procedure 60(b), Mr.

Gilyard continues to assert his actual innocence. He contends that the Court should reconsider

his petition on its merits in light of intervening case law. Because Mr. Gilyard did not diligently

pursue his claims and has not presented any new evidence of actual innocence, his motion is

denied.

                                          BACKGROUND

          Charles Joseph Gilyard and a co-conspirator were convicted in the Philadelphia Court of

Common Pleas of first-degree murder, robbery, and criminal conspiracy. On February 16, 1984,

he was sentenced to life imprisonment.         He appealed his judgment of sentence to the

Pennsylvania Superior Court, which affirmed on May 30, 1985. Mr. Gilyard says that he was

only told that his conviction was affirmed when he followed up with the court in 1987.

          On June 25, 1987, Mr. Gilyard filed an application for relief under Pennsylvania’s Post

Conviction Hearing Act (PCHA), the precursor to the Post-Conviction Relief Act (PCRA). In

January 1992, while the PCHA petition was still pending, Mr. Gilyard filed a federal habeas

corpus petition. The federal petition was dismissed for failure to exhaust state court remedies.
                                                 1
On July 7, 1992, the PCHA court denied Mr. Gilyard’s petition. The Pennsylvania Superior

Court affirmed the denial and Pennsylvania Supreme Court denied Mr. Gilyard’s petition for

allowance of an appeal.

       Mr. Gilyard says that he then began to suffer from mental illness. In about 2000, he

allegedly was placed in a mental health facility. He says he only became well enough to pursue

his post-conviction rights in 2002.

       On February 26, 2003, Mr. Gilyard filed a second PCRA petition. The PCRA court

dismissed the petition as untimely on April 21, 2003. Mr. Gilyard says he, once again, did not

receive the notice of dismissal and only became aware of it when he followed up in 2004.

       Finally, on May 5, 2006, Mr. Gilyard filed the petition for a writ of habeas corpus that is

the basis for this motion.        Magistrate Judge Peter B. Scuderi issued a Report and

Recommendations on November 16, 2006 that recommended denying the petition on the

grounds that Mr. Gilyard’s petition was untimely and that the statute of limitations was not

entitled to equitable tolling.   The Honorable Clifford Scott Green adopted the Report and

Recommendations on January 17, 2007.

       In the years since, Mr. Gilyard has filed a number of motions, such as this one, requesting

to re-open his petition. See Mot. to Reopen the Habeas Judgment (Doc. No. 19); Petition to

Vacate Order (Doc. No. 22 & 23); Motion for Reconsideration (Doc. No. 32); Petitioner’s

Independent Action for Relief (Doc. No. 43). All of those motions have been denied.

                                          DISCUSSION

       Mr. Gilyard once again seeks relief under Fed. R. Civ. P. 60(b)(6). He claims the process

of his § 2254 petition was fundamentally flawed because the Court did not reach the merits of his

petition but instead dismissed it on timeliness grounds. Mr. Gilyard argues that a trio of cases—

McQuiggin v. Perkins, 133 S. Ct. 1924 (2013), Satterfield v. District Attorney Philadelphia, 872
                                              2
F.3d 152 (3d Cir. 2017), and Reeves v. Fayette SCI, 897 F.3d 154 (3d Cir. 2018)—now allow him

to equitably toll the statute of limitations and the Court should consider the merits of his petition.

       Rule 60(b) allows a party to seek relief from a final judgment on the following grounds:

               (1)   mistake, inadvertence, surprise, or excusable neglect;
               (2)   newly discovered evidence that, with reasonable diligence,
                     could not have been discovered in time to move for a new
                     trial under Rule 59(b);
               (3)   fraud (whether previously called intrinsic or extrinsic),
                     misrepresentation, or misconduct by an opposing party;
               (4)   the judgment is void;
               (5)   the judgment has been satisfied, released, or discharged; it is
                     based on an earlier judgment that has been reversed or
                     vacated; or applying it prospectively is no longer equitable;
                     or
               (6)   any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Mr. Gilyard filed his motion under Rule 60(b)(6), the “catchall” provision.

       “The general purpose of Rule 60 . . . is to strike a proper balance between the conflicting

principles that litigation must be brought to an end and that justice must be done.” Boughner v.

Sec’y of Health, Educ., 572 F.2d 976, 977 (3d Cir. 1978). Relief under the Rule should only be

granted in “exceptional circumstances.” Id. “Rule 60(b) has an unquestionably valid role to play

in habeas cases,” but it does not allow petitioners to file successive petitions. Gonzalez v.

Crosby, 545 U.S. 524, 534 (2005). Motions under Rule 60 that present a new claim for relief

and motions that attack “the federal court’s previous resolution of the claims on the merits” are

considered successive petitions.     Id. at 531–32 (emphasis in original).        A petitioner may,

however, properly challenge a “defect in the integrity of the federal habeas proceedings” under

Rule 60. Gonzalez, 545 U.S. at 532. Mr. Gilyard is undoubtedly challenging the process by

which the Court considered his petition, so the Court may consider his motion.

       This Court has already thoroughly addressed Mr. Gilyard’s arguments under McQuiggin

and Satterfield and declines to do so again. See May 13, 2014 Order (Doc. No. 26); June 18,

                                                  3
2014 Order (Doc. No. 34); and December 15, 2017 Order (Doc. No. 44). The Court of Appeals

for the Third Circuit has similarly declined to issue a certificate of appealability in this case

based on Mr. Gilyard’s arguments under those cases. See June 5, 2018 Order (Doc. No. 47); see

also June 10, 2014 Order (Doc. No. 33) (denying request to file a second or successive habeas

corpus petition because McQuiggin “did not announce a new rule of constitutional law, and the

evidence presented in support of his claim of actual innocence is not newly discovered”);

January 13, 2015 Order (Doc. No. 42) (quoting McQuiggin, 133 S. Ct. at 1928) (denying request

for certificate of appealability because Mr. Gilyard did not show that “jurists of reason would

find debatable the District Court’s determination that he failed to produce new evidence showing

that ‘no juror, acting reasonably, would have voted to find him guilty beyond a reasonable

doubt.’”).

       The only new arguments in Mr. Gilyard’s most recent motion are pursued under Reeves.

In that case, the Court of Appeals for the Third Circuit concluded that evidence known to a

defendant’s trial counsel, but not presented at trial allegedly due to trial counsel’s ineffective

assistance, can be considered “new” evidence for the purposes of an actual innocence argument.

Reeves, 897 F.3d at 164–65. Mr. Gilyard argues that his trial counsel was ineffective for failing

to adequately present his alibi and for failing to pursue and present evidence of witnesses who

recanted or otherwise said he was not involved in the crime. He contends that Reeves provides

extraordinary circumstances that allow Mr. Gilyard to re-open his petition. In short, Mr. Gilyard

argues that, because his counsel did not present the allegedly exculpatory evidence, it is “new”

and demonstrates his actual innocence. Mr. Gilyard’s argument fails for two reasons.

       First, the limitations period should not be tolled because Mr. Gilyard did not diligently

pursue his claims.   The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)


                                                4
imposes a one-year limitations period in which a prisoner in state custody can file a petition for

habeas corpus, which begins to run from “the date the judgment became final.” 1 28 U.S.C. §

2244(d)(1). This period is subject to equitable tolling “only when the principles of equity would

make the rigid application of a limitation period unfair.” Miller, 145 F.3d at 619 (quotations

omitted). A delinquent petitioner must still demonstrate that he exercised reasonable diligence in

bringing his claims. Id. “Mere excusable neglect is not sufficient.” Id.

         Mr. Gilyard admits that he knew of the allegedly exculpatory evidence at the time of his

trial.   See Pet.’s Motion at pp. 16–17 (Doc. No. 49) (“Petitioner recalls that counsel and

petitioner spoke about petitioner’s alibi, and also spoke about the witnesses that were willing and

available to testify and what their testimony would be.”). In the Report and Recommendations in

this case, which were later adopted, Magistrate Judge Scuderi stated that “Petitioner relies upon

confessions recorded in 1983 and 1984, and fails to explain why he waited 22 years to bring the

evidence to the Court’s attention.” Report & Recommendations at p. 7 (Doc. No. 10). He went

on to conclude that Mr. Gilyard did not present any evidence that he either diligently pursued his

claims or was prevented from doing so.

         In his reply brief, Mr. Gilyard alleges that he did diligently pursue his claims but was

thwarted by the court system and mental health issues. He says that he was not timely notified of

the dismissal of his PCRA petitions, which meant that the time in which to file petitions ticked

away before he was even aware of his rights.           However, lack of notification is not an

extraordinary circumstance that warrants equitable tolling. Cooper v. Price, 82 Fed. App’x 258,

260 (3d Cir. 2003). Mr. Gilyard also alleges that he could not pursue relief while he was either

suffering from mental incompetence or in a mental health facility from 2000 to about 2002. The

1
        AEDPA became effective on April 24, 1996—after Mr. Gilyard was sentenced. Petitioners
sentenced before AEDPA was enacted had until April 23, 1997 to file a timely petition. Miller v. New
Jersey State Dep’t of Corrections, 145 F.3d 616, 617 (3d Cir. 1998).
                                                 5
Court of Appeals for the Third Circuit has “recognized that mental incompetence is not a per se

reason to toll a statute of limitations.” Nara v. Frank, 264 F.3d 310, 320 (3d Cir. 2001).

“Rather, the alleged mental incompetence must somehow have affected the petitioner’s ability to

file a timely habeas petition.” Id.

        Even if the Court takes Mr. Gilyard at his word that he was mentally incapable of

pursuing relief, he only alleges that the incompetence affected about two years of over thirty

years of incarceration. Mr. Gilyard failed to diligently pursue his claims before the onset of his

mental health issues in 2000. He filed his second PCRA petition in 2003, which was dismissed

later that year, but did not file a petition in federal court until 2006. There are large swaths of

time that are unaccounted for in which Mr. Gilyard did not diligently pursue his claims. See

McQuiggin, 569 U.S. at 399–400 (stating that “unexplained delay” can “seriously undermine the

credibility of the actual-innocence claim”).

        Second, even if Mr. Gilyard could equitably toll the limitations period, Mr. Gilyard

“asserts that he is actually innocent, but he presents no new evidence to support this bald

assertion.” Report & Recommendations at p. 7 (Doc. No. 10). “The gateway actual innocence

standard is ‘demanding’ and satisfied only in the ‘rare’ and ‘extraordinary’ case where ‘a petition

presents evidence of innocence so strong that a court cannot have confidence in the outcome of

the trial unless the court is also satisfied that the trial was free of nonharmless constitutional

error.’” Reeves, 897 F.3d at 161 (quoting McQuiggin, 569 U.S. at 392). Mr. Gilyard does not

present such evidence here. Instead, he presents the same self-serving affidavits and statements

that he relied on in his original petition.

        This Court has concluded before that this “case is not one of those in which new evidence

shows it is more likely than not that no reasonable juror would have convicted” Mr. Gilyard.


                                                6
May 13, 2014 Order (Doc. No. 26). The Third Circuit Court of Appeals has similarly concluded

that Mr. Gilyard failed to produce new evidence of actual innocence in his requests for a

certificate of appealability. January 13, 2015 Order (Doc. No. 42) (quoting McQuiggin, 133 S.

Ct. at 1928) (“Appellant has not shown that jurists of reason would find debatable the District

Court’s determination that he failed to produce new evidence showing that ‘no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.’”). And, there is

nothing new in Mr. Gilyard’s most recent motion to bolster is claim of actual innocence.

       For the reasons set out in this memorandum, the Court denies Mr. Gilyard’s motion.



                                                    BY THE COURT:


                                                    /s/ Gene E.K. Pratter_______________
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE




                                               7
